Texas Department of Family
                                                                           and Protective




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 31, 2015

                                      No. 04-14-00922-CV

                                    John E. RODARTE, Sr.,
                                           Appellant

                                                 v.

          TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICE,
                                Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010-CI-12625
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        Appellee’s brief was due July 16, 2015. Appellee filed its brief on July 17, 2015, without
filing a motion for extension of time. On August 24, 2014, appellant filed a pro se “Objection
and Protest to Appellee’s Late Filing of Their Brief,” in which appellant asked this court to strike
appellee’s brief because it was late-filed. On August 27, 2015, appellee filed a motion asking for
a one-day extension in which to file its brief and that appellant’s motion be denied.

    Appellant’s motion to strike appellee’s brief is DENIED.                Appellee’s motion is
GRANTED.

       It is so ORDERED on August 31, 2015.

                                                             PER CURIAM


ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court